 
 
I 
111th CONGRESS
1st Session
H. R. 3615 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Schrader (for himself, Mr. Nunes, Mr. Kind, Mr. Buchanan, Mrs. Blackburn, Mr. Bright, Mrs. Kirkpatrick of Arizona, Mrs. Halvorson, Mr. Manzullo, Mrs. McMorris Rodgers, Mr. Schauer, Mr. Westmoreland, Mr. Boozman, Mr. Carney, Mr. Hall of New York, Mr. Himes, Ms. Kosmas, Ms. Markey of Colorado, Mr. Paul, Mr. Schock, Mr. Minnick, Mr. Perriello, and Mr. Nye) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a standard home office deduction. 
 
 
1.Short titleThis Act may be cited as the Home Office Deduction Simplification Act . 
2.Standard deduction for business use of home 
(a)In GeneralSubsection (c) of section 280A of the Internal Revenue Code of 1986 (relating to disallowance of certain expenses in connection with business use of home, rental of vacation homes, etc.) is amended by adding at the end the following new paragraph: 
 
(7)Standard home office deduction 
(A)In generalIn the case of an individual that is allowed a deduction for the use of a home office because of a use described in paragraphs (1), (2), or (4) of this subsection, notwithstanding the limitations of paragraph (5), if such individual elects the application of this paragraph for the taxable year, such individual shall be allowed a deduction equal to the standard home office deduction for the taxable year in lieu of the deductions otherwise allowable under this chapter for such taxable year by reason of being attributed to such use. 
(B)Standard home office deduction amountFor purposes of this paragraph, the standard home office deduction is the lesser of— 
(i)$1,500, or 
(ii)the gross income derived from the individual’s trade or business for which such use occurs. 
(C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2010, the dollar amount in subparagraph (B)(i) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2009 for 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(b)Effective DateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
